DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on June 9, 2021.
Claims 1-35 and 37 have been cancelled.
Claims 36 and 38-55 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The propulsion apparatus for an aquatic vessel as claimed is not shown or suggested in the prior art because of the use of a propulsion apparatus that is comprised of an aerodynamic body with a leading edge and a trailing edge, at least one air vent, and at least one air flow generator that is configured to expel air through said at least one air vent, where said at least one air vent is located in a leading region of said aerodynamic body.
The prior art as disclosed by Cousteau et al. (US 4,630,997) shows the use of an apparatus for producing a force when in a moving fluid, said apparatus including an aerodynamic body with a leading edge and a trailing edge, at least one air vent located near said trailing edge, at least one air flow generator that is disposed within said aerodynamic body, at least one air intake that is also located near said trailing edge, and a flap.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


June 21, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617